Citation Nr: 0721898	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for plantar warts.

3.  Entitlement to service connection for a disability of the 
cervical segment of the spine.

4.  Entitlement to service connection for bilateral heel 
spurs.

5.  Entitlement to service connection for a left knee 
disability to include arthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disability 
to include a "partial heart block".

8.  Entitlement to service connection for a digestive 
disorder.

9.  Entitlement to service connection for a prostate 
disability.

10.  Entitlement to service connection for "high 
cholesterol".

11.  Entitlement to service connection for sleep apnea, 
claimed as snoring, due to an ear, nose, and throat disorder.

12.  Entitlement to service connection for a skin disability, 
to include carcinoma secondary to radiation exposure.

13.  Entitlement to service connection for a pulmonary 
condition, claimed as a cough and shortness of breath, to 
include being due to exposure to asbestos.

14.  Entitlement to service connection for diabetes mellitus.

15.  Entitlement to service connection for dental caries, 
secondary to "dry mouth", to include being due to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty in the US Army from 
September 1961 to September 1964.  He also served in the US 
Air Force Reserves and the US Army Reserves - the dates of 
that service have not been completely verified.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO).  The case is currently under the jurisdiction of the RO 
in St. Louis, Missouri.

The Board notes that the RO classified the veteran's 
disability claim involving diabetes mellitus as one that was 
possibly secondary to exposure to herbicides.  However, a 
closer examination of the veteran's claim indicates that the 
veteran did not specifically claim that his diabetes mellitus 
was due to or caused by herbicide exposure.  As such, the 
issue has been modified on the front page of this action to 
reflect the veteran's intentions and actual claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDING OF FACT

The veteran has been diagnosed as having "high 
cholesterol", which is not a disability, disease, or 
disorder for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
disability manifested by "high cholesterol" have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has asserted that he now suffers from high 
cholesterol and that it is the result of the food he endured 
while in service.  He maintains that he now takes medications 
to combat the effects of high cholesterol.  A laboratory 
finding, without an associated disabling condition, is only a 
laboratory finding and not a disability within the meaning of 
the laws providing compensation benefits.  There is no 
dispute that the veteran has elevated cholesterol, the law 
simply does not provide benefits for elevated laboratory 
findings without a disability, so the claim must be denied.

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2006).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that a symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  An elevated cholesterol level represents only a 
laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).

Therefore, high cholesterol alone is not a "disability" for 
VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  If the 
veteran develops a disability that he believes is related to 
high cholesterol, he is free to file a claim for service 
connection for such disability.

The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine the 
relationship of the veteran's high cholesterol to service, 
but it should be noted that there is no competent evidence of 
relevant disease or injury in service or of a connection to 
service.




ORDER

Entitlement to service connection for "high cholesterol" is 
denied.  


REMAND

The veteran has claimed a number of disabilities as being 
related to or caused by his long service in the US Army, the 
US Air Force Reserves (USAFR), and the US Army Reserves 
(USAR).  A review of the claims folder indicates that the 
veteran's medical records from his US active-duty period have 
been obtained and included therein.  A portion of the 
veteran's personnel records from his time in the USAFR and 
USAR have also been obtained and included in the claims 
folder.  Finally, some of the veteran's annual general 
physicals are located in the claims folder.  However, it 
appears that not all of the veteran's medical records 
including his retirement physical have been retrieved and 
submitted within the folder for review by the RO and the 
Board.  Moreover, the veteran's personnel records, 
specifically those dates in which he was on active duty for 
training or inactive duty for training while in the reserves, 
are not of record.  These records are necessary for review by 
the Board because they may provide additional insight into 
the disabilities the veteran now claims began in or were 
caused by his military service.  

The Board would add, and emphasize, that it appears that the 
veteran's retirement physical examination report was not 
located in the claims folder.  As reported above, it is not 
clear whether the RO went back to the service department to 
request a copy of that document.  Moreover, there is no 
indication in the record that the RO informed the veteran 
that it did not have a copy of the physical examination 
report.  Also, there is nothing in the record showing that 
the RO actually asked the veteran whether he had a copy of 
the examination report.  It is the conclusion of the Board 
that during the course of this Remand, the RO should ask the 
veteran for said copy for the purpose of gaining a complete 
record of the veteran's service.

With respect to the issues involving exposure, the veteran 
claims that he was repeatedly exposed to asbestos while 
stationed at Fort Leonard Wood, Missouri, and Redstone 
Arsenal, Alabama.  He maintains that his barracks were 
"insulated" and "fireproofed" with asbestos-laden products 
and that he had to sleep in areas where there was exposed 
asbestos.  The veteran has further asserted that he was 
exposed to possible carcinogens and nuclear wastes when he 
was at the Army Training Center at Weldon Springs, Missouri.  
As a result of this exposure, the veteran contends that he 
has developed a skin disability (carcinoma of the skin) and a 
pulmonary disorder.  

Since a part of the appellant's claim is based in part on 
allegations of exposure to ionizing radiation in service, his 
entitlement must be considered under the provisions of the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984).  When it has been 
determined that a veteran has been exposed to ionizing 
radiation in service, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to 
the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection based on 
38 C.F.R. § 3.311 (2006) is a unique type of service 
connection claim, and that pursuant to that regulation, VA 
must furnish special assistance to the appellant as provided 
for in the regulation.  Hilkert v. West, 11 Vet. App. 284 
(1998).  In cases based on radiation exposure, a request for 
dose information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(i-iii) (2006).  The Board observes that the RO 
has not confirmed that the veteran was exposed to radiation 
in service, and a dose estimate has not yet been obtained in 
accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2006).  Because 
this has not been accomplished, the claim must be returned 
for additional development.  

With respect to the claim involving asbestos exposure, the 
record is negative for any attempt to confirm by the RO 
whether the veteran was actually exposed to asbestos as he 
has claimed.  The Board believes that confirmation by the US 
Army as to any possible exposure would add clarity to the 
record and, as such, should be obtained and included in the 
claims folder.  

The Board add that pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007)), VA first has a duty to notify 
the appellant and the accredited representative of any 
information and evidence necessary to substantiate his claims 
for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  
Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(c) (2006).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the remaining issues 
on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

With the veteran's claims, there is some proof that the 
veteran possibly began experiencing problems with some of the 
claimed disorders shortly after he retired from the military.  
Yet, the RO did not schedule the veteran for various 
examinations in order to confirm the presence of the claimed 
disabilities or to discover the etiology of the claimed 
disabilities.  It solely relied upon the veteran's incomplete 
service personnel and medical records and any private medical 
records that he had submitted.  It did not obtain VA medical 
examinations that would have answered some or all of the 
contentions made by the veteran.  The Board finds that this 
was a violation of the precepts promulgated by the VCAA.  

Hence, the Board believes the appellant should undergo VA-
sponsored medical examinations in order to obtain additional 
medical evidence and to resolve any unclear findings that may 
exist concerning the disabilities at issue.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2006) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2006) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Examination 
results that confirm the presence of the claimed disabilities 
and that discuss the etiology of each disorder will provide 
the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide VA with a more 
complete picture of those disabilities and disorders.  

Finally, the RO has a further duty to discuss the 
applicability of the following cases: Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); and 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) with respect 
to the veteran's claims now before it.  It must further 
inform the veteran of the nuances of radiation and asbestos 
exposure claims.  Because the RO has not done this, these 
issues must also be returned to the RO/AMC so that another, 
more complete, VCAA letter may be accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC must inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection as 
secondary to exposure to ionizing 
radiation and asbestos; must inform the 
claimant about the information and 
evidence that VA will seek to provide; 
must inform the claimant about the 
information and evidence the claimant is 
expected to provide; and must request or 
tell him to provide any evidence in his 
possession that pertains to the issues on 
appeal.  

The claims file must include 
documentation that there has been 
compliance with VA's duties to notify and 
assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should contact the veteran 
and request that he provide clarification 
with respect to the issues now on appeal.  
Specifically, the RO/AMC should ask the 
veteran to specify which disabilities 
began in or are the result of his active 
duty service in the US Army, or are the 
result of his reserve duty in the US Army 
Reserves and/or US Air Force Reserves.  
All information obtained from the veteran 
should be included in the claims folder.

3.  The RO/AMC is hereby put on notice 
that the veteran served as an enlisted 
person in the US Army, the US Army 
Reserves, and the US Air Force Reserves.  
As such, his official records may be 
located in many different locations and 
any requests made should reference the 
veteran's social security number, his 
military service number, his duty status, 
and the branch of service (USA, USAR, and 
USAFR).

The RO/AMC should attempt to verify, 
through official channels, the veteran's 
periods of service in the US Army, the US 
Army Reserves, and the US Air Force 
Reserves.  The National Personnel Records 
Center and the United States Army Reserve 
Personnel Center (ARPERCEN) should be 
contacted, as necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.

With respect to the veteran's Reserve 
records, the RO/AMC should contact the 
Defense Finance and Accounting Service 
(DFAS).  The RO/AMC should address its 
inquiries to DFAS-CL/PMCAA and/or DFAS 
Cleveland, Anthony J. Celebrezze Federal 
Building, 1240 East 9th Street, 
Cleveland, Ohio 44199-2055.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period(s) of active 
duty service. 

b.  The veteran's period(s) of active 
duty for training and/or inactive duty 
for training service, including the 
specific dates trained. 

c.  The dates for which the veteran was 
paid for active duty for training/and or 
inactive duty for training service while 
in the US Army Reserves and the US Air 
Force Reserves.  Copies of the veteran's 
Leave and Earning Statements should be 
obtained and included in the claims 
folder for review. 

d.  If the veteran performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the veteran did not receive compensation 
for his training, but did perform said 
training, the dates of that training 
should be noted.

Additionally, copies of any and all 
personnel and medical records should be 
requested and included in the claims 
folder.  Of particular interest are the 
reports of any and all of the veteran's 
annual medical examinations and his 
retirement physical that are not 
currently of record.  All records and 
other relevant information are to be made 
part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

If any of the above records cannot be 
obtained and VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also the RO/AMC should 
inform the veteran that VA will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

4.  The veteran has indicated that he 
served at Fort Leonard Wood, Missouri, 
and Redstone Arsenal, Alabama, and that 
he worked and was billeted around 
asbestos-laden buildings/pipes.  The 
RO/AMC should contact the service 
department and ask whether the service 
department can determine, based on its 
personnel and engineering records, if the 
veteran was billeted and worked in areas 
at Fort Leonard Wood and Redstone Arsenal 
where he would have been exposed to 
asbestos.  All obtained information 
should be included in the record.

5.  The RO/AMC should obtain from the 
service department any DD Form 1141, 
Record of Exposure to Ionizing Radiation, 
kept in the veteran's service personnel 
records file, as well as his other 
service personnel records, which should 
be incorporated into the claims folder.  
The service department should be 
additionally asked to comment on whether 
it was possible that the veteran was 
exposed to ionizing radiation while he 
performed military duties at the Army 
Weldon Spring Ordnance Works as he has so 
claimed.  Any information concerning this 
exposure provided by the veteran should 
be forwarded to the service department 
for reference purposes.  All information 
obtained should be included in the claims 
folder for review.  

6.  Thereafter, the Defense Nuclear 
Agency should prepare a radiation dose 
estimate after it is furnished with 
information necessary for it to prepare 
one.  The furnished information should 
include the veteran's DD Form 1141, if 
existent, as well as any statements made 
by the veteran concerning his exposure, 
in accordance with Department of Veterans 
Benefits (DVB) Circular 21-88-11 (March 
3, 1989).  After a radiation dose 
estimate has been obtained, the RO/AMC 
should follow the procedural and 
adjudicative requirements of 38 C.F.R. § 
3.311b (2006), including specifically 
those at 38 C.F.R. § 3.311b(b)(iii) and 
(c) (2006), and Combee v. Brown, 1994 WL 
470364 (Fed. Cir. Sept. 1, 1994).

In any review of the claim under 38 
C.F.R. § 3.311(c) (2006), any opinion 
from the VA Under Secretary for Benefits, 
or designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.

In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.

7.  The RO/AMC should contact the veteran 
and inquire as to whether he has a copy, 
or the original, of his US Army 
retirement physical.  If he does have 
such a document, the RO/AMC should obtain 
a copy thereof and include it in the 
claims folder.  If the veteran responds 
in the negative, the negative response 
should also be noted in the record.

8.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received for the 
disabilities that are on appeal, and to 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the 


claims folder) should then be requested.  
The RO/AMC is hereby put on notice that 
the veteran has retired from the military 
and as such is eligible to receive 
medical benefits via TriCare and the 
William Beaumont Army Medical Center.  
Hence, TriCare and the William Beaumont 
Army Medical Center should also be 
contacted and asked to provide any 
medical records of the veteran that those 
organizations may have on file.  The 
RO/AMC should also obtain copies of any 
x-ray films of the veteran's lungs along 
with any tomographic reports of the 
chest.

If requests for any private or non-VA 
government treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

9.  After the RO/AMC has received all of 
the above requested documents or adequate 
efforts to obtain same have been 
undertaken and documented in the claims 
folder, the RO/AMC should arrange for the 
veteran to be evaluated by an appropriate 
pulmonary specialist to determine the 
current nature and extent of any 
pulmonary disability that may be present.  
The specialist should determine whether 
the veteran has benign pleural plaques, 
asbestos-related pleural effusions, or 
mesothelioma, in addition to the clinical 
condition known as asbestosis.  All 
indicated special studies, to include 
radiologic films, blood gas tests, and 
pulmonary function studies, should be 
accomplished, if not 


medically contraindicated, and the 
examiner should set forth reasoning 
underlying the final diagnoses.  With 
regards to the pulmonary function test, 
the RO/AMC should request that the 
examiner interpret the data obtained from 
the evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease or 
restrictive lung disease or both.

The report of examination should contain 
a detailed account of all lung pathology 
found present.  In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom.  After examining 
the veteran and reviewing pertinent 
documents in the claims folder, the 
examiner should express an opinion, based 
on the information provided, as to the 
correct pulmonary diagnoses.

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is at least as 
likely as not (50 percent or greater 
likelihood) that it is causally related 
to the veteran's military service.  In 
discussing whether any found disability 
is related to the veteran's military 
service, the examiner should opine 
whether any found disability is related 
to asbestos exposure or related to 
treatment he may have received while in 
the military.  

The claims folder is to be made available 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner must 


specifically comment on whether he/she 
has reviewed the claims folder including 
any private medical records and test 
results obtained as a result of this 
Remand.  

10.  The veteran should be afforded 
examinations, by appropriate specialists, 
for the purpose of ascertaining the 
etiology, the current nature, and the 
extent of the claimed disabilities and 
disorders.  All indicated special studies 
should be accomplished and the examiners 
should set forth reasoning underlying the 
final diagnosis.  

The examiners must offer an opinion as to 
the etiology of any disability found, and 
the specialist should comment on whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
found condition is related to or caused 
by the veteran's military service.  

The claims folder must be made available 
to the examiner(s) for review of 
pertinent documents therein in connection 
with the examination(s).  The results 
proffered by the examiner(s) must 
reference review of pertinent documents 
in the claims folder and any inconsistent 
past diagnoses given.  If these matters 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
report.  It is requested that the results 
of the examination(s) be typed and 
included in the claims folder for review.

11.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 


development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


